DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al., US Patent Publication 20190251919 in view of Asao et al., US Patent Publication 2003/0107538.
Regarding independent claim 6, Ishihara et al. teaches a display system comprising: 
a display device (display device 10 of figure 1) that comprises 
a liquid crystal display panel (described in paragraph 0033), and 
paragraphs 0026 and 0034 describe the red light source 22r, the green light source 22g, and the blue light source 22b of figure 1); and 
a control device configured to output signals related to control of light emission of the first light source, the second light source, and the third light source (paragraphs 0029 and 0031 explain how the light source drive circuit 14 drives the light source section 21 based on the timing control signal C that is output by timing generation section 12 as given in paragraph 0028), 
wherein a light emission period in which at least one of the first light source, the second light source, or the third light source emits light (frame described in paragraphs 0027 and 0035-0036) includes 
a first light emission period (red subfield period described in paragraph 0036) in which at least the first light source emits light (red light source is given to emit light), 
a second light emission period (green subfield period described in paragraph 0036) in which at least the second light source emits light (green light source is given to emit light), and 
a third light emission period (blue subfield period described in paragraph 0036) in which at least the third light source emits light (blue light source is given to emit light), 
wherein the second light source and the third light source are capable of emitting light during the first light emission period (paragraph 0036 describes that multiple light sources all emit light during the period to allow color mixing as shown in the creation of green, cyan, magenta, and yellow as given in figures 3, 7, 9, and 11 such that the other light sources are each capable of emitting light during each emission period to result in the desired color), 
wherein the first light source and the third light source are capable of emitting light during the second light emission period (paragraph 0036 describes that multiple light sources all emit light during the period to allow color mixing as shown in the creation of green, cyan, magenta, and yellow as given in figures 3, 7, 9, and 11 such that the other light sources are each capable of emitting light during each emission period to result in the desired color), and 
wherein the first light source and the second light source are capable of emitting light during the third light emission period (paragraph 0036 describes that multiple light sources all emit light during the period to allow color mixing as shown in the creation of green, cyan, magenta, and yellow as given in figures 3, 7, 9, and 11 such that the other light sources are each capable of emitting light during each emission period to result in the desired color).
Ishihara et al. does not specify that the liquid crystal panel is a liquid crystal panel in which a liquid crystal is sealed between two substrates facing each other.
Similarly to Ishihara et al., Asao et al. teaches a display system comprising: 
a display device (described in paragraph 0068) that comprises 
a first light source, a second light source, and a third light source configured to emit light in colors different from one another (paragraph 0078 describes that “light source lights issued from the color light source 101 are lights of red (R), green (G) and blue (B),”); and 
a control device configured to output signals related to control of light emission of the first light source, the second light source, and the third light source (paragraph 0078 describes the driving of the light sources based on control signals as given in paragraph 0077), 
wherein a light emission period in which at least one of the first light source, the second light source, or the third light source emits light (figure 21 shows that “one frame period F0 is divided into three (first to third) field periods F1, F2 and F3 for emitting lights of R, G and B, respectively” as given in paragraph 0078) includes 
a first light emission period (field period F2 of figure 21) in which at least the first light source emits light (red light source is shown to emit light), 
a second light emission period (field period F3 of figure 21) in which at least the second light source emits light (green light source is shown to emit light), and 
a third light emission period (field period F1 of figure 21) in which at least the third light source emits light (blue light source is shown to emit light).
In addition, Asao et al. teaches a liquid crystal display panel in which a liquid crystal is sealed between two substrates facing each other (figure 10 shows liquid crystal 85 that is sealed between two substrates 81a and 81b that face each other as explained in paragraph 0181).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the structure layout taught by Asao et al. in the system of Ishihara et al. The rationale to combine would be to provide a liquid crystal display apparatus capable of effecting gradation control with high-speed responsiveness while ensuring a practical brightness to improve motion picture image qualities without using a complicated circuit (paragraph 0023 of Asao et al.).
Regarding claim 7, Ishihara et al. teaches the display system according to claim 6, 
wherein the control device (described in paragraph 0031) is configured to 
control the light emission of the second light source and the third light source during the first light emission period (paragraph 0031 describes the emission of each light source in each subfield period and paragraph 0036 describes that multiple light sources all emit light during the same period to allow color mixing as shown in the creation of green, cyan, magenta, and yellow as given in figures 3, 7, 9, and 11 such that the other light sources are each capable of emitting light during each emission period to result in the desired color), 
control the light emission of the first light source and the third light source during the second light emission period (paragraph 0031 describes the emission of each light source in each subfield period and paragraph 0036 describes that multiple light sources all emit light during the same period to allow color mixing as shown in the creation of green, cyan, magenta, and yellow as given in figures 3, 7, 9, and 11 such that the other light sources are each capable of emitting light during each emission period to result in the desired color), and 
control the light emission of the first light source and the second light source during the third light emission period (paragraph 0031 describes the emission of each light source in each subfield period and paragraph 0036 describes that multiple light sources all emit light during the same period to allow color mixing as shown in the creation of green, cyan, magenta, and yellow as given in figures 3, 7, 9, and 11 such that the other light sources are each capable of emitting light during each emission period to result in the desired color).
Regarding claim 9, Ishihara et al. teaches the display system according to claim 6, 
wherein the control device (described in paragraph 0031) is configured to 
control the light emission of the second light source or the third light source during the first light emission period (paragraph 0031 describes the emission of each light source in each subfield period and paragraph 0036 describes that multiple light sources all emit light during the same period to allow color mixing as shown in the creation of green, cyan, magenta, and yellow as given in figures 3, 7, 9, and 11 such that the other light sources are each capable of emitting light during each emission period to result in the desired color), 
control the light emission of the first light source or the third light source during the second light emission period (paragraph 0031 describes the emission of each light source in each subfield period and paragraph 0036 describes that multiple light sources all emit light during the same period to allow color mixing as shown in the creation of green, cyan, magenta, and yellow as given in figures 3, 7, 9, and 11 such that the other light sources are each capable of emitting light during each emission period to result in the desired color), and 
control the light emission of the first light source or the second light source during the third light emission period (paragraph 0031 describes the emission of each light source in each subfield period and paragraph 0036 describes that multiple light sources all emit light during the same period to allow color mixing as shown in the creation of green, cyan, magenta, and yellow as given in figures 3, 7, 9, and 11 such that the other light sources are each capable of emitting light during each emission period to result in the desired color).
Regarding claim 10, Ishihara et al. teaches the display system according to claim 6, 
wherein the first light source is configured to emit red light (22r of figure 1 as given in paragraph 0026), 
22g of figure 1 as given in paragraph 0026), and 
wherein the third light source is configured to emit blue light (22b of figure 1 as given in paragraph 0026).
Similarly to Ishihara et al., Asao et al. teaches the display system according to claim 6, 
wherein the first light source is configured to emit red light (R or R1 or R2 of figure 21 as given in paragraph 0078), 
wherein the second light source is configured to emit green light (G or G1 of figure 21 as given in paragraph 0078), and 
wherein the third light source is configured to emit blue light (B or B2 of figure 21 as given in paragraph 0078).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al., US Patent Publication 20190251919 in view of Asao et al., US Patent Publication 2003/0107538, further in view of Maruyama et al., US Patent Publication 20090122087. 
Regarding claim 8, Ishihara et al. and Asao et al. teaches the display system according to claim 7, and Ishihara et al. teaches further the display system
wherein the control device is configured to control (described in paragraph 0031), luminance of the second light source and luminance of the third light source during the first light emission period (paragraph 0031 describes the emission of each light source in each subfield period and paragraph 0034 describes the light emission intensity control and paragraph 0036 describes that multiple light sources all emit light during the same period to allow color mixing as shown in the creation of green, cyan, magenta, and yellow as given in figures 3, 7, 9, and 11 such that the other light sources are each capable of emitting light during each emission period to result in the desired color), 
luminance of the first light source and the luminance of the third light source during the second light emission period (paragraph 0031 describes the emission of each light source in each subfield period and paragraph 0034 describes the light emission intensity control and paragraph 0036 describes that multiple light sources all emit light during the same period to allow color mixing as shown in the creation of green, cyan, magenta, and yellow as given in figures 3, 7, 9, and 11 such that the other light sources are each capable of emitting light during each emission period to result in the desired color), and 
the luminance of the first light source and the luminance of the second light source during the third light emission period (paragraph 0031 describes the emission of each light source in each subfield period and paragraph 0034 describes the light emission intensity control and paragraph 0036 describes that multiple light sources all emit light during the same period to allow color mixing as shown in the creation of green, cyan, magenta, and yellow as given in figures 3, 7, 9, and 11 such that the other light sources are each capable of emitting light during each emission period to result in the desired color).
While paragraph 0058 describes the operating conditions of the device being taken into consideration, Ishihara et al does not specify the system wherein the display device or the control device comprises a detector configured to detect brightness of ambient light, and control the display based on the brightness of the ambient light.
paragraph 0082 describes the light sensor used as a detector that is configured to detect the brightness of the ambient brightness or light of the environment), and control the display based on the brightness of the ambient light (paragraphs 0082-0083 explain how the ambient light detection value is used to set lighting brightness values of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of the ambient light compensation taught by Maruyama et al. into the system of Ishihara et al. in view of Asao et al. The rationale to combine would be to facilitate user viewing on the basis of the ambient brightness obtained by the light sensor (paragraph 0082 of Maruyama et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited in the notice of references cited each teach similar material, including color mixing techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PARUL H GUPTA/Primary Examiner, Art Unit 2627